File Nos. 33-9451 811-4870 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [_] Post‑Effective Amendment No. 38 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 38 [X] (Check appropriate box or boxes.) GENERAL NEW YORK MUNICIPAL MONEY MARKET FUND (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and to the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 14th day of April, 2011. GENERAL NEW YORK MUNICIPAL MONEY MARKET FUND BY: /s/ Bradley J. Skapyak* BRADLEY J. SKAPYAK, PRESIDENT Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* Bradley J. Skapyak President (Principal Executive Officer) 04-14-11 /s/James Windels* James Windels Treasurer (Principal Financial and Accounting Officer) 04-14-11 /s/Joseph S. DiMartino* Joseph S. DiMartino Chairman of the Board of Trustees 04-14-11 /s/Clifford L. Alexander, Jr.* Clifford L. Alexander, Jr. Trustee 04-14-11 /s/ David W. Burke* David W. Burke Trustee 04-14-11 /s/Peggy C. Davis* Peggy C. Davis Trustee 04-14-11 /s/Diane Dunst* Diane Dunst Trustee 04-14-11 /s/ Ernest Kafka* Ernest Kafka Trustee 04-14-11 /s/ Nathan Leventhal* Nathan Leventhal Trustee 04-14-11 *BY: /s/ Janette E. Farragher Janette E. Farragher, Attorney-in-Fact GENERAL NEW YORK MUNICIPAL MONEY MARKET FUND INDEX OF EXHIBITS EX-101.SCH - Taxonomy EX-101.INS - Instance Document EX-101.CAL - Calculation Linkbase EX-101.PRE - Presentation Linkbase EX-101.DEF - Definition Linkbase EX-101.LAB - Label Linkbase
